Exhibit 10.4




THIRD AMENDMENT TO

ACQUISITION AND STOCK EXCHANGE AGREEMENT




This Third Amendment to Acquisition and Stock Exchange Agreement (the “Third
Amendment”) is made and entered into this 17th day of March, 2014 (the “Third
Amendment Execution Date”) by and between Green Automotive Company, a Nevada
corporation (“GACR”), on the one hand, and Blackhawk Manufacturing, Inc., a
California corporation (“Blackhawk”), Sanders, Larios, Larios & Luevanos LLC, a
California limited liability company (“SLLL”), Alan Servicios S de R.I. de C.V.,
a Mexican corporation (“Alan Servicios”), Lalusa Investments, a Mexican
corporation (“Lalusa”), and Shelmado Transporte, a Mexican corporation
(“Shelmado”) (Blackhawk, SLLL, Alan Servicos, Lalusa and Shelmado together are
referred to herein as the “BMI Entities”).




RECITALS




A.  GACR and BMI Entities are parties to that certain Acquisition and Stock
Exchange Agreement dated February 17th, 2014 (the “Agreement”).




B.  The parties wish to amend the Agreement in order to correct the definition
of Closing in the Agreement as further described below.




AMENDMENT




NOW, THEREFORE, in consideration of the foregoing and the terms of this Third
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




1.    Amendment of Agreement. This Third Amendment hereby amends and revises the
Agreement to incorporate the correction to the Closing as described in this
Third Amendment. Except as expressly provided for in this Third Amendment, the
Agreement will remain unchanged and in full force and effect. The term
“Agreement”, as used in the Agreement and all other instruments and agreements
executed thereunder, shall for all purposes refer to the Agreement as amended by
this Third Amendment.




2.    Correction of date of Closing in the Agreement. All references in the
Agreement to “Closing” shall mean _______________, or at such other date as
agreed upon by the Parties.




3.    General. This Third Amendment has been executed by the parties as of the
Third Amendment Execution Date, with such execution being effective as of the
Effective Date of the Agreement, as that term is defined in the Agreement. This
Third Amendment may be executed in any number of counterparts, each of which
shall be deemed to an original, and such counterparts together shall constitute
one instrument.







SIGNATURE PAGE FOLLOWS











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Third Amendment as of the Third Amendment Execution Date.




“GACR”

 

“Blackhawk”

 

 

 

Green Automotive Company

 

Blackhawk Manufacturing, Inc.,

a Nevada corporation

 

a California corporation

 

 

 

 

 

 

 

 

 

By:     Ian Hobday

 

By:     Floyd Sanders

Its:     Chief Executive Officer

 

Its:     President

 

 

 

 

 

 

“Alan Servicios”

 

“SLLL”

 

 

 

Alan Servicios S de R.I. de C.V.,

 

Sanders, Larios, Larios & Luevanos LLC

A Mexican corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President

 

 

 

 

 

 

“Lalusa”

 

“Shelmado”

 

 

 

Lalusa Investments,

 

Shelmado Transporte

a Mexican corporation

 

a Mexican corporation

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President









